Exhibit 10.6

AMENDED AND RESTATED

OCEAN CITY HOME BANK

THREE-YEAR CHANGE IN CONTROL AGREEMENT

This AGREEMENT originally entered into on December 21, 2004 (the “Agreement”),
by and between Ocean City Home Bank (the “Bank”), a federally-chartered savings
bank with its principal offices at 1001 Asbury Avenue, Ocean City, New Jersey
08226-3392 and Anthony J. Rizzotte (“Executive”) and Ocean Shore Holding Co.
(the “Company”), a federally-chartered corporation and the holding company of
the Bank, as guarantor is amended and restated in its entirety as of
December 17, 2008.

WHEREAS, the Bank continues to recognize the importance of Executive to the
Bank’s operations and wishes to protect his position with the Bank in the event
of a change in control of the Bank or the Company for the period provided for in
this Agreement; and

WHEREAS, Executive and the Board of Directors of the Bank desire to enter into
an agreement setting forth the terms and conditions of payments due to Executive
in the event of a change in control and the related rights and obligations of
each of the parties and to bring the Agreement into compliance with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and regulations
and guidance issued with respect to Section 409A of the Code.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is hereby agreed as follows:

 

1. Term of Agreement.

(a) The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on December 21, 2004 (the “Effective Date”) and ending on the
third anniversary of the Effective Date, plus (ii) any and all extensions of the
initial term made pursuant to this Section 1 of this Agreement. As of the date
of this restatement, the term of this Agreement had been extended to
December 21, 2011.

(b) Commencing on the first anniversary of the Effective Date and continuing
each anniversary date thereafter, the Board of Directors of the Bank (the “Board
of Directors”) may extend the term of this Agreement for an additional one
(1) year period beyond the then effective expiration date, provided that
Executive shall not have given at least sixty (60) days’ written notice of his
desire that the term not be extended.

(c) Notwithstanding anything in this Section to the contrary, this Agreement
shall terminate if Executive or the Bank terminates Executive’s employment prior
to a Change in Control.

 

2. Change in Control.

(a) Upon the occurrence of a Change in Control of the Bank or the Company
followed at any time during the term of this Agreement by the termination of
Executive’s employment in accordance with the terms of this Agreement, other
than for Just Cause, as defined in Section 2(c) of this Agreement, the
provisions of Section 3 of this Agreement shall apply. Upon the occurrence of a
Change in Control, Executive shall have the right to elect to voluntarily
terminate his employment for “Good Reason.”



--------------------------------------------------------------------------------

For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following events without the Executive’s consent:

 

  (i) The assignment to Executive of duties that constitute a material
diminution of Executive’s authority, duties, or responsibilities (including
reporting requirements);

 

  (ii) A material diminution in Executive’s base salary;

 

  (iii) Relocation of Executive to a location outside a radius of thirty-five
(35) miles of the Company’s Ocean City, New Jersey office; or

 

  (iv) Any other action or inaction by the Bank or the Company that constitutes
a material breach of this Agreement;

provided, that within ninety (90) days after the initial existence of such
event, the Bank shall be given notice and an opportunity, not less than thirty
(30) days, to effectuate a cure for such asserted “Good Reason” by Executive.
Executive’s resignation hereunder for Good Reason shall not occur later than one
hundred fifty (150) days following the initial date on which the event Executive
claims constitutes Good Reason occurred.

(b) For purposes of this Agreement, a “Change in Control” shall be deemed to
occur on the earliest of any of the following events:

 

  (i) Merger: The Company merges into or consolidates with another corporation,
or merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.

 

  (ii) Acquisition of Significant Share Ownership: The Company files, or is
required to file, a report on Schedule 13D or another form or schedule (other
than Schedule 13G) required under Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s voting securities, but this clause (b) shall not
apply to beneficial ownership of Company voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities.

 

  (iii) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the stockholders) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or

 

  (iv) Sale of Assets: The Company sells to a third party all or substantially
all of its assets.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, in no event shall
the conversion of OC Financial MHC, the Bank and the Company from mutual holding
company form to stock holding company form (including without limitation,
through the formation of a stock holding company) constitute a “Change in
Control” for purposes of this Agreement.

(c) Executive shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon termination for Just Cause. The term “Just Cause” shall
mean termination because of Executive’s personal dishonesty, incompetence,
willful misconduct, any breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, regulation (other than traffic violations or similar offenses), final
cease and desist order, or any material breach of any provision of this
Agreement. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Just Cause unless and until there shall have been delivered
to him a copy of a resolution duly adopted by the affirmative vote of a majority
of the entire membership of the Board of Directors at a meeting of the Board of
Directors called and held for that purpose (after reasonable notice to Executive
and an opportunity for him, together with counsel, to be heard before the Board
of Directors), finding that in the good faith opinion of the Board of Directors,
Executive was guilty of conduct justifying termination for Just Cause and
specifying the particulars thereof in detail. Executive shall not have the right
to receive compensation or other benefits for any period after termination for
Just Cause. During the period beginning on the date of the Notice of Termination
for Just Cause pursuant to Section 4 hereof through the Date of Termination,
stock options granted to Executive under any stock option plan shall not be
exercisable nor shall any unvested stock awards granted to Executive under any
stock benefit plan of the Bank, the Company or any subsidiary or affiliate
thereof, vest. At the Date of Termination, such stock options and any such
unvested stock awards shall become null and void and shall not be exercisable by
or delivered to Executive at any time subsequent to such termination for Just
Cause.

 

3. Termination Benefits.

(a) If, within one (1) year of a Change in Control, Executive voluntarily
terminates his employment with the Bank or the Company or if the Bank or the
Company involuntarily terminates his employment, Executive shall receive:

 

  (i) a lump sum cash payment equal to three (3) times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Internal Revenue Code
of 1986, as amended (the “Code”). Such payment shall be made not later than five
(5) days following Executive’s termination of employment under this Section 3.

 

  (ii) Continued benefit coverage under all Bank health and welfare plans which
Executive participated in as of the date of the Change in Control (collectively,
the “Employee Benefit Plans”) for a period of thirty-six (36) months following
Executive’s termination of employment. Said coverage shall be provided under the
same terms and conditions in effect on the date of Executive’s termination of
employment. Solely for purposes of benefits continuation under the Employee
Benefit Plans, Executive shall be deemed to be an active employee.

(b) Notwithstanding the preceding provisions of this Section 3, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under said paragraphs (the “Termination Benefits”) constitute an “excess
parachute payment” under Section 280G of the Code or any successor thereto, and
to avoid such a result, Termination Benefits will be reduced, if necessary, to
an amount (the “Non-Triggering Amount”), the value of which is one dollar
($1.00) less than an amount equal to three (3) times Executive’s “base amount,”
as determined in accordance with said Section 280G. The allocation of the
reduction required hereby among the Termination Benefits provided by this
Section 3 shall be determined by Executive.

 

3



--------------------------------------------------------------------------------

4. Notice of Termination.

(a) Any purported termination by the Bank or by Executive shall be communicated
by Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in detail the facts and circumstances claimed to provide a basis
for termination of Executive’s employment under the provision so indicated.

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Just Cause, shall not be
less than thirty (30) days from the date such Notice of Termination is given).

 

5. Source of Payments.

Unless otherwise determined by the Board of Directors of the Company, all
payments and benefits provided in this Agreement shall be paid or provided
solely by the Bank. Notwithstanding anything in this Agreement to the contrary,
no provision of this Agreement shall be construed so as to result in the
duplication of any payment or benefit. Unless otherwise determined by the Board
of Directors of the Company, the Company’s sole obligation under this Agreement
shall be to unconditionally guarantee the payment and provision of all amounts
and benefits due hereunder to Executive and, if such amounts and benefits due
from the Bank are not timely paid or provided by the Bank, such amounts and
benefits shall be paid or provided by the Company.

 

6. Effect on Prior Agreements and Existing Benefit Plans.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.
Nothing in this Agreement shall confer upon Executive the right to continue in
the employ of the Bank or shall impose on the Bank any obligation to employ or
retain Executive in its employ for any period.

 

7. No Attachment.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to affect any such action shall be null, void and of no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and their respective successors and assigns.

 

4



--------------------------------------------------------------------------------

8. Modification and Waiver.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

9. Severability.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

10. Headings for Reference Only.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references herein to the
masculine shall apply to both the masculine and the feminine.

 

11. Governing Law.

Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New Jersey, without regard to principles of conflicts of law of
that State.

 

12. Arbitration.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Bank, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

13. Payment of Legal Fees.

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, only if Executive is successful pursuant to a legal
judgment, arbitration or settlement.

 

5



--------------------------------------------------------------------------------

14. Indemnification.

The Company or the Bank shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the
Company or the Bank (whether or not he continues to be a director or officer at
the time of incurring such expenses or liabilities), such expenses and
liabilities to include, but not be limited to, judgments, court costs,
attorneys’ fees and the cost of reasonable settlements.

 

15. Successors to the Bank and the Company.

The Bank and the Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Bank or the Company,
expressly and unconditionally to assume and agree to perform the Bank’s and the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Bank and the Company would be required to perform if no such
succession or assignment had taken place.

 

16. Required Provisions.

In the event any of the foregoing provisions of this Section 16 are in conflict
with the terms of this Agreement, this Section 16 shall prevail.

(a) The Bank’s board of directors may terminate Executive’s employment at any
time, but any termination by the Bank, other than Termination for Cause, shall
not prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after Termination for Cause.

(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion:
(i) pay Executive all or part of the compensation withheld while their contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

(d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.

 

6



--------------------------------------------------------------------------------

(e) All obligations under this contract shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank: (i) by the Director of the OTS (or his
designee), at the time the FDIC or the Resolution Trust Corporation, at the time
the FDIC enters into an agreement to provide assistance to or on behalf of the
Bank under the authority contained in Section 13(c) of the Federal Deposit
Insurance Act, 12 U.S.C. §1823(c); or (ii) by the Director of the OTS (or his
designee) at the time the Director (or his designee) approves a supervisory
merger to resolve problems related to the operations of the Bank or when the
Bank is determined by the Director to be in an unsafe or unsound condition. Any
rights of the parties that have already vested, however, shall not be affected
by such action.

(f) Any payments made to employees Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
§1828(k) and FDIC regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.

 

17. Section 409A of the Code.

(a) This Agreement is intended to comply with the requirements of Section 409A
of the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code. If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” (within the meaning
of such term under Section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs. To the extent that any
payment provided for hereunder would be subject to additional tax under
Section 409A of the Code, or would cause the administration of this Agreement to
fail to satisfy the requirements of Section 409A of the Code, such provision
shall be deemed null and void to the extent permitted by applicable law, and any
such amount shall be payable in accordance with subsection (b) below. In no
event shall Executive, directly or indirectly, designate the calendar year of
payment.

(b) If when separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 3(a)(i) of this Agreement would be considered deferred
compensation under Section 409A of the Code, and, finally, if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available (i.e., the “short-term deferral exception” under Treasury Regulations
Section 1.409A-1(b)(4) or the “separation pay exception” under Treasury
Section 1.409A-1(b)(9)(iii)), the Bank will make the maximum severance payment
possible in order to comply with an exception from the six month requirement and
make any remaining severance payment under Section 3(a)(i) of this Agreement to
Executive in a single lump sum without interest on the first payroll date that
occurs after the date that is six (6) months after the date on which Executive
separates from service.

 

7



--------------------------------------------------------------------------------

(c) If (x) under the terms of the applicable policy or policies for the
insurance or other benefits specified in Section 3(a)(ii) of this Agreement it
is not possible to continue coverage for Executive and her dependents, or
(y) when a separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if any of the continued
insurance coverage or other benefits specified in Section 3(a)(ii) of this
Agreement would be considered deferred compensation under Section 409A of the
Code, and, finally, if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available for that particular
insurance or other benefit, the Bank shall pay to Executive in a single lump sum
an amount in cash equal to the present value of the Bank’s projected cost to
maintain that particular insurance benefit (and associated income tax gross-up
benefit, if applicable) had Executive’s employment not terminated, assuming
continued coverage for 36 months. The lump-sum payment shall be made thirty
(30) days after employment termination or, if Section 17(b) of this Agreement
applies, on the first payroll date that occurs after the date that is six
(6) months after the date on which Executive separates from service.

(d) References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.

 

8



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, Ocean City Home Bank and Ocean Shore Holding Co. have caused
this amended and restated Agreement to be executed and their seals to be affixed
hereunto by their duly authorized officers, and Executive has signed this
amended and restated Agreement, on December 17, 2008.

 

ATTEST:     OCEAN CITY HOME BANK   /s/ Kim M. Davidson     By:   /s/ Steven E.
Brady   Corporate Secretary       For the Entire Board of Directors ATTEST:    

OCEAN SHORE HOLDING CO.

                    (Guarantor)

  /s/ Kim M. Davidson     By:   /s/ Steven E. Brady   Corporate Secretary      
For the Entire Board of Directors

 

[SEAL]     WITNESS:     EXECUTIVE /s/ Jean Jacobson     /s/ Anthony J. Rizzotte
    Anthony J. Rizzotte

 

9